UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                           PEDE, TOZZI, and CAMPANELLA
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                          Private E2 ANDREW J. RUH
                          United States Army, Appellant

                                   ARMY 20120398

               Headquarters, National Training Center and Fort Irwin
                          Kwasi L. Hawks, Military Judge
              Lieutenant Colonel Gail A. Curley, Staff Judge Advocate


For Appellant: Lieutenant Colonel Jonathan F. Potter, JA; Captain A. Jason Nef, JA;
Captain Jack D. Einhorn, JA (on brief).

For Appellee: Colonel John P. Carrell, JA; Lieutenant Colonel James L. Varley, JA;
Major Catherine L. Brantley, JA; Captain Rachael T. Brant, JA (on brief).


                                  22 September 2014
                               ---------------------------------
                               SUMMARY DISPOSITION
                               ---------------------------------

PEDE, Chief Judge:

       A military judge sitting as a general court-martial convicted appellant,
pursuant to his pleas, of one specification of aggravated assault, two specifications
of assault consummated by battery, and one specification of child endangerment, in
violation of Articles 128 and 134, Uniform Code of Military Justice, 10 U.S.C. §§
928, 934 (2006) [hereinafter UCMJ]. The convening authority approved the adjudged
sentence of a bad-conduct discharge and confinement for thirty-four months and
waived automatic forfeiture of pay and allowances for a period of six months
following action. 1 The convening authority credited appellant with 220 days of
pretrial confinement credit.



1
  Prior to action, the convening authority also deferred appellant’s automatic rank
reduction and forfeiture of pay and allowances until action and waived automatic
forfeitures effective the date of initial action for a period of six months.
RUH—20120398

      This case is before us for review under Article 66, UCMJ. Appellant raises
two assignments of error, both of which warrant discussion but no relief.

                                 Mental Responsibility

       After accepting appellant’s pleas of guilty, the military judge properly and
prudently re-opened the providence inquiry during the sentencing phase of
appellant’s court-martial. In light of a psychologist’s testimony that appellant had
not been in a position to make rational decisions when he committed the offenses,
the providence of appellant’s pleas appeared questionable.

       Upon re-opening the providence inquiry, the military judge provided an
appropriate opportunity, through careful questioning, for appellant to explain his
state of mind under the law of mental responsibility. Appellant adequately
articulated the reasons he was competent to stand trial and mentally responsible for
his crimes. Put simply, the military judge satisfied the concerns expressed by our
superior court in United States v. Harris, 61 M.J. 391, 398 (C.A.A.F. 2005).

       Appellant made an informed plea of guilty while aware of his mental health
issues precisely because the military judge re-opened the providence inquiry after
the psychologist’s testimony. During the re-opened inquiry, appellant stated, “Even
with the delusions I’ve always known right from wrong. I’ve always known exactly
what I was doing.” The military judge did not abuse his discretion by relying on
these statements.

                            Dilatory Post-Trial Processing

      Appellant was sentenced on 19 April 2012. On 3 May 2012, at appellant’s
request, the convening authority deferred automatic rank reduction and forfeiture of
pay and allowances until action. The government completed transcription of
appellant’s 338-page record of trial on 20 August 2012. 2 The military judge, who
was on terminal leave pending retirement at the time, failed to authenticate the
record, despite repeated requests by the government to do so.

       Eventually, on 14 November 2012, the trial counsel, sua sponte, authenticated
the record. 3 On 21 January 2013, the convening authority took action, 278 days after
the sentence was adjudged. This amounts to 157 days beyond the point at which we

2
    The defense counsel completed his examination of the record on 4 September 2012.
3
 The Staff Judge Advocate (SJA) signed the Recommendation of the Staff Judge
Advocate (SJAR) on 19 November 2012. The trial defense counsel submitted
clemency matters on 4 January 2013. On 18 January 2013, the SJA signed the
Addendum to the SJAR.


                                          2
RUH—20120398

presume unreasonable delay in post-trial processing at action. United States v.
Moreno, 63 M.J. 129, 142 (C.A.A.F. 2006).

       Appellant has a constitutional and statutory right to timely post-trial
processing. Diaz v. Judge Advocate General of the Navy, 59 M.J. 34, 37-38
(C.A.A.F. 2003). Though we find no due process violation or prejudice as a result
of the excessive delay in this case, we must still review the appropriateness of the
sentence in light of unjustified dilatory post-trial processing. UCMJ art. 66(c). See
generally United States v. Toohey, 63 M.J. 353, 362-63 (C.A.A.F. 2006); Moreno, 63
M.J. at 143; United States v. Tardif, 57 M.J. 219, 223-24 (C.A.A.F. 2002); United
States v. Ney, 68 M.J. 613, 616–17 (Army Ct. Crim. App. 2010). This court has
Article 66(c) authority to grant relief for excessive post-trial delay without a
showing of ‘actual prejudice’ within the meaning of Article 59(a), if it deems relief
appropriate. See United States v. Tardif, 57 M.J. 219, 224 (C.A.A.F. 2002).

       Our reluctance in granting relief in this case stems from the fact that the delay
partially inured to the benefit of appellant. The convening authority deferred
appellant’s automatic rank reduction and forfeiture of pay and allowances.
Consequently, “every day of post-trial processing prior to action resulted in
additional money paid to appellant.” United States v. Arias, 72 M.J. 501, 506 (Army
Ct. Crim. App. 2013). Thus appellant actually benefited, at least monetarily, by the
delayed processing of his case. Id. As such, despite the dilatory post-trial
processing, we affirm appellant’s sentence.

       With that said, we take another opportunity to underscore the importance of
SJAs personally explaining abnormalities and errors in the processing of each case,
including delays. While the military judge’s failure is singular and most
extraordinary, it, along with any other cogent reasons for delay, simply must be
documented by the SJA. See Office of the Clerk of Court for the U.S. Army Court
of Criminal Appeals, 2012 Post-Trial Handbook, para. 2-7 (directing SJAs to place a
personally-signed memorandum within the record of trial in order to explain
“unusual delays in the case.”). Moreover, despite personnel shortages or heavy
case-loads, SJAs must find ways to ensure the efficient administration of military
justice and the protection of the rights of the accused through timely post-trial
processing. Failure to do so not only puts constitutional and statutory rights of
accused soldiers at risk but may erode public trust in our military justice system.

                                   CONCLUSION

      On consideration of the entire record and the assigned errors, the findings and
sentence as approved by the convening authority are AFFIRMED.

      Senior Judge TOZZI and Judge CAMPANELLA concur.




                                           3
RUH—20120398

               FOR THE
                 FOR   COURT:
                     THE COURT:




               MALCOLM H. SQUIRES, JR.
                 MALCOLM H. SQUIRES, JR.
               Clerk of Court
                 Clerk of Court




                  4